DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s remarks filed on 12/01/21.  Claims 11 and 16 amended.  Claims 15 and 20 canceled.  1-14 and 16-19 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	 Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnow US Patent No. 9, 853, 827 cited by applicant in view of Hauville et al. 2018/0143599 cited by applicant and further in view of Karaffa al. US Publication No.2012/0306620.
Re Claim 1, Goodnow discloses a system for configuring field devices of a building comprising: a communication component configured to scan (Read 
 Goodnow fails to specifically disclose a processor configured to generate a visual code for a particular field device of the plurality of field devices, wherein the visual code identifies a uniform resource locator directed to a virtual node hosting environment of the building automation system associated with the particular field device; the virtual node hosting environment includes a plurality of virtual nodes associated with the plurality of field devices, the plurality of virtual nodes are digital representations of the plurality of field devices, and the plurality of virtual nodes include a particular virtual node associated with the particular field device and an output component configured to produce the visual code at a physical material for exhibition in proximity to the particular field device.  
Hauville discloses a processor configured to generate a visual code for a particular field device of the plurality of field devices, wherein the visual code identifies a uniform resource locator directed to a virtual node hosting environment of the building automation system associated with the particular field device; and an output component configured to produce the visual code at a physical material for exhibition in proximity to the particular field device (P93, 103, 114 and 115).  
Given the teachings of Hauville it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Goodnow with a processor configured to generate a visual code for a particular field device of the plurality of field devices, wherein the visual code identifies a 
Doing so would enable a unit having scanning, networking, display and input capability to communicate with and control the device (P53) and take full control of that working device which, in the end, may or may not have to rely solely on central servers located either inside or outside the building (P83).
Goodnow as modified by Hauville discloses all the claimed limitations from above except for the virtual node hosting environment includes a plurality of virtual nodes associated with the plurality of field devices, the plurality of virtual nodes are digital representations of the plurality of field devices, and the plurality of virtual nodes include a particular virtual node associated with the particular field device.
However Karaffa discloses of a virtual node hosting environment that includes a plurality of virtual nodes (174, 176, 178, 180, 182, and 184) associated with the plurality of field devices (38, 40, 42, and 44) , the plurality of virtual nodes are digital (virtual ) representations of the plurality of field devices(38, 40, 42, and 44,), and the plurality of virtual nodes(174, 176, 178, 180, 182, and 184)   include a particular virtual node associated with the particular field device (P52, the nodes 182 and 184 may represent field devices 44 and 38).
Given the teachings of Karaffa it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Goodnow as modified by Hauville with  the virtual node hosting environment including  
As suggested by Karaffa doing so would enable the alerts associated with the corresponding system hardware components to be more easily visualized and acknowledged (P52).
Re Claim 2, Goodnow, Hauville and Karaffa discloses the system as described in claim 1, and Hauville discloses wherein the uniform resource locator is unencrypted, and the visual code further includes actionable information associated with controlling the particular field device (P90 the information of the QR code is not encrypted).  
Re Claim 3, Goodnow, Hauville and Karaffa discloses the system as described in claim 2, wherein the actionable information includes point data corresponding to the particular field device to enable the virtual node hosting environment of the building automation system to communicate with the particular field device (p83, 90, 114, 116).  
Re Claim 4, Goodnow, Hauville and Karaffa discloses the system as described in claim 2, and Hauville discloses wherein the actionable information includes command information corresponding to the particular field device to enable the virtual node hosting environment of the building automation system to cause an action to be performed by the particular field device (p83, 90, 114, 116).  
Re Claim 5, Goodnow, Hauville and Karaffa discloses the system as described in claim 1, and Hauville discloses wherein: communication component provides the visual code to an ink-based printer for engaging printable material (P93, 114, 115).  

Goodnow fails to discloses generating a virtual node hosting environment at the building automation system; creating a plurality of virtual nodes in the virtual node hosting environment associated with the plurality of field devices, wherein the plurality of virtual nodes are digital representations of the plurality of field devices and the plurality of virtual nodes include a particular virtual node associated with the particular field device; generating a visual code for the particular field device of the plurality of field devices, wherein the visual code identifies a uniform resource locator that is directed to the virtual node hosting environment of the building automation system associated with the particular field device, and providing the visual code at physical material for exhibition in proximity to the particular field device.  
However, Hauville discloses wherein the visual code identifies a uniform resource locator that is directed to a virtual node hosting environment of the building automation system associated with the particular field device, and providing the visual code at physical material for exhibition in proximity to the particular field device.  
Given the teachings of Hauville it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to  modify the teachings of Goodnow with wherein the visual code identifies a uniform resource locator that is directed to a virtual node hosting environment of the building automation 
Doing so would enable a unit having scanning, networking, display and input capability to communicate with and control the device (P53) and take full control of that working device which, in the end, may or may not have to rely solely on central servers located either inside or outside the building (P83).
Goodnow as modified by Hauville discloses all of the claimed limitations from above except for generating a virtual node hosting environment at the building automation system; creating a plurality of virtual nodes in the virtual node hosting environment associated with the plurality of field devices, wherein the plurality of virtual nodes are digital representations of the plurality of field devices and the plurality of virtual nodes include a particular virtual node associated with the particular field device.
Karaffa discloses generating a virtual node hosting environment at the building automation system; creating a plurality of virtual nodes  (174, 176, 178, 180, 182, and 184) in the virtual node hosting environment associated with the plurality of field devices  (38, 40, 42, and 44,), wherein the plurality of virtual nodes (174, 176, 178, 180, 182, and 184) are digital (virtual) representations of the plurality of field devices (38, 40, 42, and 44,) and the plurality of virtual nodes (174, 176, 178, 180, 182, and 184)  include a particular virtual node associated with the particular field device (P52, the nodes 182 and 184 may represent field devices 44 and 38).
Given the teachings of Karaffa it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Goodnow  as modified by Hauville with generating a virtual node hosting environment 
As suggested by Karaffa doing so would enable the alerts associated with the corresponding system hardware components to be more easily visualized and acknowledged (P52).
Re Claim 7, Goodnow, Hauville and Karaffa discloses the method as described in claim 6, and Hauville discloses wherein: the uniform resource locator is unencrypted; and the visual code includes actionable information that is encrypted and associated with controlling the particular field device (P90).  
Re Claim 8, Goodnow, Hauville and Karaffa discloses the method as described in claim 7, and Hauville discloses wherein the actionable information includes point data corresponding to the particular field device to enable the virtual node hosting environment of the building automation system to communicate with the particular field device (p83, 90, 114, 116).  
Re Claim 9, Goodnow, Hauville and Karaffa discloses the method as described in claim 7, and Hauville discloses wherein the actionable information includes command information corresponding to the particular field device to enable the virtual node hosting environment of the building automation system to cause an action to be performed by the particular field device (p83, 90, 114, 116).   
.    
5.	Claims 11, 12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauville et al. 2018/0143599 cited by applicant and further in view of Karaffa et al. US Publication No. No.2012/0306620
Re Claim 11, Hauville discloses a building automation system for managing field devices of a building comprising: a processor configured to generate a visual code for a particular field device of the building (P39-40), the visual code identifying a uniform resource locator that is directed to a virtual node hosting environment of the building automation system associated with a particular field device (P41, 93 114 and 115), wherein the virtual node hosting environment of the building automation system receives a status request for the particular field device from a mobile device, the status request being associated with the uniform resource locator identified by the visual code (P105), wherein the virtual node hosting environment further generates point information associated with the particular field device based on information collected from the particular field device in response to receiving the status request P107 and 116).  ; wherein the virtual node hosting environment generates the visual code based on information collected from scanning the building automation system to discover a plurality of field devices ( P93 115,     the visual code 110 is generated  based on scanning of the initial QR code, which results in the display of a web page with configuration on information for  novel air treatment device 5.    The device specific QR Code110 NOT the initial code corresponds to the IP address assigned to that particular 5. Then, knowing the assigned IP address of the particular novel air treatment device 5, the web page provides a tool to print a device-specific QR code that points to that device's assigned IP address.  Therefore, a plurality of filed devices is discovered after scanning then a device specific QR code is printed and affixed on the field device. (P64 discloses one more move novel air treatment devices 5) and a communication component configured to send the point information associated with the particular field device to the mobile device (P107 and 116).  
Hauville fails to disclose plurality of field devices, wherein the virtual node hosting environment includes a plurality of virtual nodes associated with the plurality of field devices, the plurality of virtual nodes are digital representations of the plurality of field devices, and the plurality of virtual nodes include a particular virtual node associated with the particular field device, 
Karaffa discloses plurality of field devices, wherein the virtual node hosting environment includes a plurality of virtual nodes(174, 176, 178, 180, 182, and 184)  associated with the plurality of field devices (38, 40, 42, and 44), the plurality of virtual nodes are digital representations of the plurality of field devices (38, 40, 42, and 44,), and the plurality of virtual nodes (174, 176, 178, 180, 182, and 184)  include a particular virtual node associated with the particular field device (P52, the nodes 182 and 184 may represent field devices 44 and 38).
Given the teachings of Karaffa it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hauville with plurality of field devices, wherein the virtual node hosting environment includes a plurality of virtual nodes associated with the plurality of field devices, the 
As suggested by Karaffa doing so would enable the alerts associated with the corresponding system hardware components to be more easily visualized and acknowledged (P52).
Re Claim 12, Hauville and Karaffa discloses the building automation system as described in claim 11, and Hauville discloses wherein the uniform resource locator identified by the visual code is unencrypted (P90 and the information of the QR code is not encrypted).  
Re Claim 15,  Hauville  and Karaffa discloses the building automation system as described in claim 11,   and Hauville discloses wherein the processor generates the virtual node hosting environment in a memory at the building automation system; and the processor creates at least one virtual node in the virtual node hosting environment to communicate with the field devices by a communication component, wherein the virtual node hosting environment generates the visual code based on information collected from scanning the building automation system to discover a plurality of field devices(P93, 114, 115).    
Re Claim 16, Hauville discloses a method of a building automation system for managing field devices of a building, the method comprising: generating, at the building automation system (P39-40), a visual code for the particular field device of the building, the visual code identifying a uniform resource locator that is directed to a virtual node hosting environment of the building automation system associated with the particular  visual code includes generating the visual code based on information collected from scanning the building automation system to discover a plurality of field device  ( P93 P115,     the visual code 110 is generated  based on scanning of the initial QR code, which results in the display of a web page with configuration information for  novel air treatment device 5.    The device specific QR Code110 NOT the initial code corresponds to the IP address assigned to that particular novel air treatment device 5. Then, knowing the assigned IP address of the particular novel air treatment device 5, the web page provides a tool to print a device-specific QR code that points to that device's assigned IP address.  Therefore, a plurality of filed devices is discovered after scanning then a device specific QR code is printed and affixed on the field device (P64 discloses one more move novel air treatment devices 5) receiving, at the virtual node hosting environment, a status request for the particular field device from a mobile device, the status request being associated with the uniform resource locator identified by the visual code (P93 114, 115 and 105);
 generating, at the virtual node hosting environment, point information associated with the particular field device based on information collected from the particular field device in response to receiving the status request; and sending, to the mobile device, the point information associated with the particular field device (p107, P114- 116).  
Hauville fails to disclose generating a virtual node hosting environment at the building automation system; creating a plurality of virtual nodes in the virtual node hosting environment associated with a plurality of field devices, wherein the plurality of virtual nodes are digital representations of the plurality of field devices and the plurality 
However, Karaffa discloses generating a virtual node hosting environment at the building automation system; creating a plurality of virtual nodes  (174, 176, 178, 180, 182, and 184) in the virtual node hosting environment associated with a plurality of field devices (38, 40, 42, and 44),, wherein the plurality of virtual nodes are digital representations of the plurality of field devices (38, 40, 42, and 44), and the plurality of virtual nodes include a particular virtual node associated with a particular field device of the plurality of field devices (P52, the nodes 182 and 184 may represent field devices 44 and 38).).
Given the teachings of Karaffa it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hauville with generating a virtual node hosting environment at the building automation system; creating a plurality of virtual nodes in the virtual node hosting environment associated with a plurality of field devices, wherein the plurality of virtual nodes are digital representations of the plurality of field devices and the plurality of virtual nodes include a particular virtual node associated with a particular field device of the plurality of field devices.
As suggested by Karaffa doing so would enable the alerts associated with the corresponding system hardware components to be more easily visualized and acknowledged (P52).


Re Claim 20,  Hauville and Karaffa discloses the method as described in claim 16,  and Karaffa discloses generating the virtual node hosting environment in a memory at the building automation system by a processor; and creating at least one virtual node in the virtual node hosting environment to communicate with the field devices by a communication component, wherein the virtual node hosting environment allocates memory and processor resources to the at least one virtual node (P52),  and Hauville discloses wherein generating the visual code includes generating the visual code based on information collected from scanning the building automation system to discover a plurality of field devices(P41, 93, 105).
6.	Claims 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hauville et al.  US Publication No. 2018/0143599 cited by applicant in view of Karaffa et al. No.2012/0306620 and further in view of Casilli WO214/182621 cited by applicant in previous office action.
Re Claim 13, Hauville and Karaffa discloses the building automation system as described in claim 11, but fails to disclose wherein the processor generates an action portion of the visual code, the action portion being encrypted and including actionable information associated with controlling the particular field device.  
However, Casilli discloses wherein the processor generates an action portion of the visual code, the action portion being encrypted and including actionable information associated with controlling the particular field device (P103-112).  

Doing so would provide multiple layers of security to the QR code (P104).
Re Claim 14, Hauville and Karaffa discloses the building automation system as described in claim 11, but does not specifically disclose wherein: the processor determines whether the mobile device is authenticated by the building automation system; and the virtual node hosting environment generates the point information in response to determining that the mobile device is authenticated by the building automation system.
However, Casilli discloses wherein: the processor determines whether the mobile device is authenticated by the building automation system; and the virtual node hosting environment generates the point information in response to determining that the mobile device is authenticated by the building automation system (P103-P112).
Given the teachings of Casilli it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Hauville as modified by Karaffa with: the processor determines whether the mobile device is authenticated by the building automation system; and the virtual node hosting environment generates the point information in response to determining that the mobile device is authenticated by the building automation system

Re Claim 18, Hauville and Karaffa discloses the method as described in claim 16, but fails to disclose wherein generating the visual code comprises: generating an action portion of the visual code, the action portion being encrypted and including actionable information associated with controlling the particular field device 
However, Casilli discloses wherein generating the visual code comprises: generating an action portion of the visual code, the action portion being encrypted and including actionable information associated with controlling the particular field device (P103-112).      
Given the teachings of Casilli it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Hauville as modified by Karaffa with wherein generating the visual code comprises: generating an action portion of the visual code, the action portion being encrypted and including actionable information associated with controlling the particular field device.  
	Doing so would provide multiple layers of security to the QR code (P104).
Re Claim 19 Hauville and Karaffa discloses the method as described in claim 16, but fails to disclose determining whether the mobile device is authenticated by the building automation system, wherein generating the point information includes generating the point information in response to determining that the mobile device is authenticated by the building automation system.  
Casilli discloses determining whether the mobile device is authenticated by the building automation system, wherein generating the point information includes 
Given the teachings of Casilli it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Hauville as modified by Karaffa with determining whether the mobile device is authenticated by the building automation system, wherein generating the point information includes generating the point information in response to determining that the mobile device is authenticated by the building automation system.
Doing so would provide multiple layers of security to the QR code (P104).

Response to Arguments
Applicant's arguments filed 12/1/21 have been fully considered but they are not persuasive.
In Re-claims 1 and 6. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In RE claims 11 and 16.  Applicant amended the claims with new limitations.  Applicant argues the following:  The suggested combination of Goodnow and Hauville does not describe or suggest generating a QR code for a field device after discovering the field device. Hauville discloses an air treatment device having a label carrying a 

The Examiner respectfully disagrees. The combination of   Hauville  and Karaffa  discloses generating a visual code based on information collected from scanning the building automation system to discover field devices, as required by claims 11 and 16, Specifically  Hauville discloses  generating a visual code for a field device after discovering the field device, as required by claims 11, and 16.   P93, P115 of Hauville discloses a visual 5. Then, knowing the assigned IP address of the novel air treatment device 5, the web page provides a tool to print a device-specific QR code that points to that device's assigned IP address.  Therefore, a plurality of filed devices is discovered after scanning then a device specific QR code 110 is printed and affixed on the field device. (P64 discloses one more move novel air treatment devices 5. 


Conclusion

The following reference is cited as relevant prior art but not relied upon:
Ramanathan et al. discloses a building automation system comprising a control center and an adapter for providing integration of subsystems.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887